Appeal by the defendant from a judgment of the Supreme Court, Kings County (Rappaport, J.), rendered April 25, 1990, convicting him of murder in the second degree, and attempted murder in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
We disagree with the defendant’s contention that the court denigrated trial counsel in front of the jury, denying him a fair trial. The record reveals that trial counsel had continually ignored the court’s directives regarding the procedure of the trial, and had, at one point, added words to a report with which he attempted to impeach the credibility of a prosecution witness. Contrary to the defendant’s contention, this court’s prior decision in People v Montes (141 AD2d 767) does not require reversal since the court’s actions did not "cast[ ] a pall of suspicion” (People v De Jesus, 42 NY2d 519, 524) over the defendant’s case.
The defendant’s remaining contentions, including those raised in his supplemental pro se brief, are either unpreserved for appellate review or without merit. Sullivan, J. P., Lawrence, Ritter and Santucci, JJ., concur.